Filed 9/14/20 Thompson v. JPMorgan Chase Bank CA1/3
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                       DIVISION THREE


 BRADFORD THOMPSON,
           Plaintiff and Appellant,
                                                              A158005
 v.
 JPMORGAN CHASE BANK et                                       (San Mateo County
 al.,                                                         Super. Ct. No. CIV536879)
      Defendant and
 Respondent.


          Bradfield Thompson, acting in propria persona, appeals from an
order declining to reconsider his unsuccessful motion to set aside a
default dismissal due to mistake, surprise or excusable neglect.
Dismissal of the appeal is compelled by Thompson’s inadequate
written arguments.
          Jo Anne Thompson, Thompson’s mother, sued JPMorgan Chase
Bank, N.A., (Chase) and others in January 2016. Following her death
in 2017, plaintiff’s counsel informed Chase that a family member
would substitute into the case as successor-in-interest.
          Following a number of continuances, on July 2, 2018 the court
granted defendants’ motion to dismiss the case with prejudice for delay
in prosecution. On July 12, 2018, Chase served Thompson with notice
of entry of the order. Over six months later, on January 15, 2019,



                                                      1
Thompson moved to set aside the dismissal under Code of Civil
Procedure section 473. On February 27, 2019 the court denied the
motion because (1) Thompson, as a non-party to the action, had no
standing to bring it; (2) the motion was untimely, so the court lacked
jurisdiction to consider it; and (3) it lacked substantive merit, because
Thompson failed to identify any mistake, inadvertence or excusable
neglect that resulted in the dismissal.
      On June 24, 2019, Thompson moved for reconsideration of the
February 27 order. The court denied this motion as well. “Non-party
Bradfield Thompson’s Motion for Reconsideration of the Court’s March
7, 2019 Order is Denied. Mr. Thompson has failed to present any ‘new
or different facts, circumstances, or law’ to warrant reconsideration.”
      Based on the opening brief, we must dismiss Thompson’s appeal.
The trial court’s judgment is presumed to be correct on appeal, and it
is the burden of the party challenging it to affirmatively demonstrate
prejudicial error. (Bianco v. California Highway Patrol (1994) 24
Cal.App.4th 1113, 1125) “ ‘The reviewing court is not required to make
an independent, unassisted study of the record in search of error or
grounds to support the judgment. It is entitled to the assistance of
counsel [or the litigant if, as here, the litigant chooses to represent
himself]. Accordingly every brief should contain a legal argument with
citation of authorities on the points made. If none is furnished on a
particular point, the court may treat it as waived, and pass it without
consideration.’ [Citation.]” (Sprague v. Equifax, Inc. (1985) 166
Cal.App.3d 1012, 1050.) An appellant’s failure to articulate intelligible
legal arguments in the opening brief may be deemed an abandonment
of the appeal justifying dismissal. (Berger v. Godden (1985) 163
Cal.App.3d 1113, 1119.) Likewise, a failure to present arguments with
adequate and comprehensible references to the record on appeal and
citation to legal authority can result in forfeiture of any contention


                                     2
that could have been raised on appeal. (Cal. Rules of Court,
rule 8.204(a)(1)(B) &(C); Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246 (Nwosu).)
      Thompson has failed to carry his burden. His brief primarily
consists of a disjointed and incomplete recitation of the action’s
procedural history. It asks this court to set aside the dismissal, but
presents no legal argument directed to the trial court’s denial of his
motion for reconsideration or its rulings on standing, timeliness, or the
merits of his motion to set aside the dismissal. We are sympathetic to
the fact that Thompson is representing himself without the benefit of
an attorney, but his status as a self-represented litigant does not
exempt him from the rules of appellate procedure or relieve his
obligation to present intelligible argument supported by the record and
legal authority. (Nwosu, supra, 122 Cal.App.4th at pp. 1246–1247.) In
this case, Thompson’s failure to articulate relevant legal argument
supported by adequate references to the record and pertinent law
requires dismissal of the appeal.
      As a final matter, we note that Thompson filed a request for oral
argument in response to a notice sent by the clerk of this court after
the appeal was fully briefed. A party’s right to oral argument exists in
any appeal considered on the merits and decided by written opinion.
(See Moles v. Regents of University of California (1982) 32 Cal.3d 867,
871; accord, Lewis v. Superior Court (1999) 19 Cal.4th 1232, 1254.)
Because we are dismissing this appeal without reaching the merits,
Thompson does not have a right to oral argument, and we consider it
unnecessary to our procedural ruling.
                                DISPOSITION
      The appeal is dismissed.




                                    3
                                     _________________________
                                                 Siggins, P.J.


     WE CONCUR:


     _________________________
     Fujisaki, J.


     _________________________
     Jackson, J.




Thompson v. JPMorgan Chase et al., A158005



                                 4